Citation Nr: 0429222	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  02-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
degenerative arthritis, right knee, status post total 
arthroplasty.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

Historical review of the record shows that in an original 
September 1999 rating decision, the RO granted service-
connection for disorders including advanced degenerative 
osteoarthritis of the right knee and degenerative arthritis 
of the left knee evaluated at 10 percent each, effective the 
date of receipt of the claim.  The veteran was notified of 
the decision and of his appellate rights.

In January 2000, the RO received a reopened claim for 
entitlement to an increased evaluation for service-connected 
right knee disorder based on a total right knee replacement 
in November 1999, and entitlement to an increased rating for 
service-connected left knee disability.

In a February 2000 rating decision, the RO granted an 
increased 100 percent rating for service-connected arthritis 
of the right knee, status post right total knee arthroplasty 
from the date of surgery in November 1999 to December 31, 
2000, with reduction to a 30 percent schedular rating 
effective January 1, 2001, pursuant to the criteria under 
Diagnostic Code 5055, for total knee replacement.  The 
veteran was notified of the decision.

In November 2000, the veteran essentially submitted a claim 
for entitlement to a total disability rating based on 
individual unemployability (TDIU) stating that he last worked 
on October 20, 2000, primarily due to impairment associated 
with service-connected bilateral knee disabilities. 

In an October 2001, rating decision the RO denied entitlement 
to a TDIU and confirmed and continued the 30 percent rating 
for degenerative arthritis of the right knee, status post 
total arthroplasty, a 10 percent rating for degenerative 
arthritis of the left knee and a 10 percent rating for 
postoperative internal derangement, status post excision of 
semi-lunate cartilage of knee joint right lateral meniscus.  
The veteran was notified of the decision.

In November 2001, the veteran filed a notice of disagreement 
(NOD) to the October 2001 rating decision with respect to the 
denial of increased ratings for TDIU and arthritis of both 
knees.  He requested a statement of the case (SOC) on the 
stated issues.  

In April 2002, the RO furnished the veteran an SOC on the 
issues of entitlement to a TDIU, entitlement to a rating in 
excess of 30 percent for degenerative arthritis, right knee, 
status post total arthroplasty and entitlement to a rating in 
excess of 10 percent for degenerative joint disease, left 
knee.  He filed a timely substantial appeal.  

In March 2003, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge of the Board who is 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  A transcript of the hearing testimony is 
associated with the claims file.  

In a March 2004 rating decision, the RO granted an increased 
60 percent rating for service-connected arthritis of the 
right knee, status post total arthroplasty and entitlement to 
a TDIU effective from January 1, 2001.  The 10 percent rating 
for service-connected arthritis of the left knee was 
confirmed and continued.  The grant of TDIU benefits was 
considered a full grant of benefits sought with respect to 
such issue and was withdrawn from appellate review.  The 
issue of whether the veteran is entitled to TDIU 
retroactively to October 2000, when he stopped working, is 
moot since a 100 percent rating was in effect for service-
connected total right knee replacement during the period from 
the November 1999 surgery through December 2000 and an 
earlier dated grant of TDIU would not afford the veteran any 
greater benefit.  

The issue of entitlement to a rating in excess of 10 percent 
for degenerative joint disease of the left knee is addressed 
in the REMAND portion of the decision below and REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been assigned a temporary 100 percent 
rating for the period from the November 1999 surgery through 
December 2000, based on total right knee replacement.  

2.  The service-connected right knee disability does not 
result in more than objectively demonstrated chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity. 

3.  The service-connected right knee disability does not 
involve the right lower extremity above the lower or middle 
third of the thigh.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
degenerative arthritis, right knee, status post total 
arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.68, 4.71a, 
Diagnostic Codes 5055, 5162, 5163, 5164 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record from January 1, 2001, 
includes an April 2001 private medical report showing the 
veteran with a total right knee replacement with associated 
limited work endurance.  Celebrex was noted as beneficial.  
He had limited benefit from physical therapy following the 
knee replacement.  The private physician estimated that the 
veteran's walking time would be limited to 15 minutes with 
standing time limited to 45 minutes per 8-hour shifts.  
Lifting capability was limited to no more than 15 pounds.  He 
was to avoid climbing or balancing because of his knee 
replacement.  

A May 2001 VA orthopedic examination report noted the veteran 
had a total knee arthroplasty in 1999.  His right knee pain 
significantly improved but the range of motion was still 
limited after the knee replacement.  He continued to have 
problems squatting.  He had to quit work as a heavy equipment 
mechanic because he was unable to squat.  He was still able 
to walk on a level surface and climb stairs.  It was noted 
that recent x-rays of the right knee showed that the total 
knee replacement was in good position.

On physical examination, the veteran ambulated without any 
help.  He was not wearing a brace or holding a cane for 
ambulation.  He had no problem climbing onto the examination 
table without any help.  The right knee revealed the presence 
of two surgical scars.  There was mild heat around the knee 
joint in both medial and lateral joint lines.  There was no 
swelling, discoloration, or redness noted on the right knee.  
Range of motion of the right knee showed extension to 0 
degrees.  Flexion was to 105 degrees.  

In December 2001, the veteran and his wife attended a hearing 
before a DRO at the RO.  The hearing transcript is on file.  
The veteran essentially reported the ongoing nature of right 
knee symptoms which he felt warranted an increased disability 
rating.

A January 2002 VA orthopedic examination report shows that 
the veteran's right knee demonstrated from 0 to 90 degrees 
range of motion.  Minimal crepitation on motion was noted 
with no evidence of ligamental laxity demonstrated.  Minimal, 
if any, swelling was present.  

In March 2003, the veteran attended a videoconference hearing 
at the RO before the undersigned Acting Veterans Law Judge of 
the Board in Washington D.C.  The hearing transcript is on 
file.  The veteran continued to complain of right knee 
problems.  The veteran requested an adequate VA orthopedic 
examination to accurately disclose the current degree of 
impairment due to service-connected knee disabilities.  

In March 2004, the veteran underwent a VA orthopedic 
examination.  He reported working for 40 years as a diesel 
mechanic.  He had to retire in the year 2000 following a 
total right knee replacement.  He noted using a cane for the 
last three years.  He noted an aching particularly in the 
right knee area at night.  

On objective examination, the veteran's gait was described as 
slow, bearing most of his weight on the left lower extremity.  
Marked swelling of the right knee was noted.  Right knee 
range of motion was noted as from "10 degrees of flexion to 
85 degrees of flexion."  He had discomfort at extremes of 
flexion.  The right knee was stable.  An x-ray of the right 
knee revealed a well seated right total knee arthroplasty.  

Pertinent impression was status post total knee arthroplasty 
of the right knee with marked limitation of motion.  The 
examiner opined that he did not think the veteran was 
employable because of the tremendous problems he was having 
with both knees.  

The Board recognizes that in the March 2004 rating decision 
the RO reduced the separate 10 percent rating for service 
postoperative internal derangement, status post excision of 
semi-lunate cartilage of knee joint right lateral meniscus to 
a noncompensable rate effective retroactively to January 
2003.  The schedular reduction did not result in a reduction 
or discontinuance of compensation benefits.  See 38 C.F.R. 
§ 3.105(e) (2004).  

The record also contains records from the Social Security 
Administration (SSA) regarding the award of disability 
benefits.  These do not show that the service-connected right 
knee disorder involves the right lower extremity above the 
lower or middle thirds.  

Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant 
is expected to provide.  Furthermore . . . , in what can 
be considered a fourth element of the requisite notice, 
VA must  "also request that the claimant provide any 
evidence in the claimant's possession that pertains to 
the claim."  38 C.F.R. § 3.159(b)(1);  see 38 U.S.C. 
§ 5103A(g) . . . .

Pelegrini, supra, 120, 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the United States Court of Appeals for Veterans 
Claims (CAVC) decision in Pelegrini.  In essence, and as 
pertinent herein, the General Counsel endorsed the notice 
requirements quoted immediately above, and held that, to 
comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the 
completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the 
record for the claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the CAVC in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an April 2001 letter, the RO formally notified the 
appellant of the VCAA of 2000 with respect to the issue on 
appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Id.  

The Board notes that the veteran has not identified any 
outstanding medical evidence pertinent to claim of 
entitlement to an increased rating for service connected 
total right knee replacement.  

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.  

The Board recognizes that the initial RO decision was made 
after November 9, 2000, the date the VCAA was enacted.  The 
record essentially shows complete compliance of VCAA notice 
to the veteran prior to the pertinent RO adjudication of the 
veteran's claim on appeal in October 2001.  Also, notice was 
provided by the RO prior to the transfer and recertification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U. S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  Moreover, 38 C.F.R. § 4.59 provides for 
evaluation of arthritis based on limitation of motion due to 
pain.

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A knee replacement is rated 100 percent for 1 year following 
implantation of prosthesis.  Thereafter, residuals of a knee 
replacement are rated based on residuals, as follows: minimum 
rating is 30 percent; a 60 percent rating is assigned when 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity; and 
intermediate degrees (i.e., between a 30 percent and 60 
percent rating) of residual weakness, pain or limitation of 
motion are to be rated by analogy under Diagnostic Codes 
5256, 5261, or 5262. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Also, the Board notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
(DC) 5260 (leg, limitation of flexion), and DC 5261 (leg, 
limitation of extension) for disability of the same joint.  
The new VA General Counsel Opinion should be considered in 
connection with the veteran's claim of entitlement to an 
increased evaluation for service-connected left knee 
disability.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010). VAOPGCPREC 9-98 and 23-97.

Increased rating for degenerative arthritis, right knee, 
status post total arthroplasty

Under the amputation rule, "[t]he combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed."  38 C.F.R. § 4.68.  

The current 60 percent rating would apply if there was an 
amputation of the thigh, above the knee, at the middle or 
lower third.  38 C.F.R. Part 4, Diagnostic Code 5162.  
Amputation of a leg with defective stump and thigh amputation 
recommended or amputation not improvable by prosthesis 
controlled by natural knee action may also be assigned a 60 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Codes 5163 
and 5164.  

The next higher rating, 80 percent, requires an amputation of 
a lower extremity at the upper third of the thigh, with the 
point of amputation at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum.  38 C.F.R. Part 4, Code 5161.  

Thus, assuming arguendo, that the hypothetical elective level 
of the amputation is above the knee joint, a 60 percent 
combined rating would be the maximum assignable under the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and Codes 
5161, 5162-5164, since the prosthetic right knee joint does 
not involve the upper third of the right thigh.  In other 
words, the 60 percent rating currently in effect for service-
connected degenerative arthritis, right knee, status post 
total arthroplasty, is the maximum assignable irrespective of 
the intensity of disability at the elective level, middle and 
lower third of the right thigh.  

Therefore, as a matter of law, a rating in excess of the 
combined 60 percent rating for the residuals of the right 
total knee replacement is not assignable.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated as a consequence of the 
absence of legal merit or lack of entitlement under the law).

Also, the Board notes that the veteran is not entitled to 
separately rated residuals for his service-connected total 
right knee replacement in excess of 60 percent, including 
scars and all potential rating criteria, new and old as such 
would violate the aforementioned amputation rule.  
Furthermore, analysis under DeLuca would not be of benefit.  
See Johnston v. Brown, 10 Vet. App. 80 (1997); DeLuca v. 
Brown, 8 Vet, App. 202 (1995).  

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. 
§ 3.321(a) that the provisions contained in the rating 
schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been hospitalized for 
problems with his right knee since his November 1999 surgery.  
The evidence of record also does not contain any findings or 
reports of unemployability solely as a result of his service-
connected degenerative joint disease of the right knee, 
status post total knee arthroplasty.  The Board notes that 
the veteran's unemployability status is essentially the 
result of service-connected bilateral knee disability.  
Moreover, the currently assigned schedular disability 
evaluation contemplates interference with employment and loss 
of time from work.

In view of these findings, the Board concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the veteran's degenerative joint disease of the 
right knee, status post total knee arthroplasty and that the 
record does not suggest, based upon the evidence, that the 
veteran has an "exceptional or unusual" disability such to 
require referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.


ORDER

Entitlement to a rating in excess of 60 percent for 
degenerative arthritis, right knee, status post total 
arthroplasty is denied.


REMAND

Following a longitudinal review of the record, the Board 
notes that the issue of entitlement to a rating in excess of 
10 percent for degenerative joint disease, left knee remains 
unresolved, clinically.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Importantly, the March 2004 VA orthopedic 
examination did not comply with the Board's remand directives 
of July 2003.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The March 2004 VA orthopedic examination failed to adequately 
determine the current nature and extent of severity of the 
veteran' s service-connected left knee disability, 
clinically.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, it gives us no idea as to knee extension.  
Accordingly, the veteran should be afforded a VA orthopedic 
examination by an orthopedic surgeon with benefit of review 
of the claims file in order to adequately address the 
remaining issue on appeal.  

The CAVC has held that the duty to assist the appellant in 
obtaining and developing available facts and evidence to 
support the claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the 
issue of entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee, is REMANDED for the 
following development: 

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA joints 
examination to determine the nature and 
extent of his service-connected left knee 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed. 

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining him, the 
examiner should address the following 
questions: 

?	Identify the nature and extent of 
the veteran's current left knee 
disability.  
?	Report functional range of motion 
values for the left knee, i.e., that 
motion, extension and flexion, the 
veteran can achieve without pain. 
?	If pain appears on range of motion 
testing, the examiner should state 
the point (in degrees) at which pain 
starts.  If there is no pain, the 
examiner should so state.  
?	Describe any functional loss due to 
pain on use, weakness, excess 
fatigability, and/or incoordination 
of the knees.  If there is none, the 
examiner should so state.  
?	Indicate the extent of arthritis in 
the veteran's left knee.  
?	State whether recurrent subluxation 
or lateral instability is shown and, 
if shown, the degree in terms of 
slight, moderate, or severe.  
?	State whether left knee ankylosis is 
shown. 
?	The examiner is also asked to 
address the extent of functional and 
industrial impairment resulting from 
the veteran's service-connected left 
knee disability and to offer an 
opinion as to the impact of the left 
knee disability alone on the 
veteran's ability to engage in 
substantially gainful employment.  

2.  Thereafter, the RO should re-
adjudicate the left knee rating.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for an increased rating.  38 C.F.R. 
§ 3.655 (2004). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CLIFFORD R. OLSON 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



